Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 17 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,372,882 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claim 1 is amended.
Claims 1-3 are presently pending.

Regarding Applicant’s Remarks with respect to the rejection of the claims on the ground of non-statutory double patenting, the submission and approval of the Terminal 

Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments against the rejection of the claims under 35 USC 103 as being unpatentable over Mutual, Wong, and Baron (see Remarks, pgs. 3-4), the Examiner disagrees. 
Applicant attacks Mutual as failing to disclose ‘a request module…for requesting data associated with media content from one or more remote electronic devices” (see Remarks, pg. 3 – pg. 4, ¶3). Principally, Applicant’s arguments are premised on the notion that Mutual discloses that users initiate uploading of content, rather than uploading of content being initiated by a request from the server. While the Examiner does not necessarily disagree with Applicant’s characterization of Mutual’s disclosure, it is noted that the claim limitation in question does not require that the server request that remote user devices upload certain requested media content.  The claim at present specifically recites (emphasis on the particular limitations at issue): 
“a request module electronically coupled with the one or more non-transitory computer-readable memory devices for requesting data associated with media content from one or more remote user devices electronically coupled with the media server”
	It appears that Applicant’s arguments are centered on an interpretation that the server is sending requests to the user devices themselves, where such requests initiate could be construed in that manner, the grammatical construction of the claim is not limited to such a narrow reading. Under BRI, and following nominal grammatical rules, the claim limitation may be read as the request module merely requesting data, and merely requiring that the requested data is somehow associated with media content that is provided by remote user devices. That is to say, it is ambiguous to where the request for data is being transmitted (i.e., not necessarily to the remote user devices, but to any other entity), merely that the requested data must somehow be related to uploaded content. As Mutual’s server requests specific media data from a management module to thereafter deliver to recipient viewers, and since content that is being retrieved is content that has been previously uploaded from remote user devices (as per Applicant’s own admission in arguments), under BRI, Mutual’s disclosure reads on the latter interpretation of the claim language. As the current claim language contains ambiguous prepositional clauses, the Examiner maintains the position that the Mutual reference adequately discloses the claimed limitation under BRI. Thus, the Claims at present do not adequately support Applicant’s position that the uploaded content must be initiated by a request from the server.
Applicant’s further argues that Mutual fails to disclose ‘a user device receiving a token’ arguing that “Mutual teaches a system whereby a user initiates the upload of media, and no tokens are received in connection with such upload” (see Remarks, pg. 4, ¶4). As per above, it is noted that the claims at present do not necessarily preclude that a user/user device initiate content uploading. It is also noted that the application of the Mutual reference to the limitation of ‘a user device that has received a token’ was In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, the combination of Mutual and Wong at least disclose associating authentication tokens with users/devices that are allowed to upload content to a server, and where the uploaded content itself may be filtered for not meeting content conditions.
Applicant further argues that Barron fails to teach application of a location criteria to determine eligibility of a user device prior to transmission (see Remarks, pgs. 4-5), arguing that Barron’s disclosure discloses a particular embodiment where verification is determined after content is transmitted. The Examiner again notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Examiner does not necessarily dispute Applicant’s characterization of the Barron reference, it is noted that Mutual and Wong are relied upon for disclosing and teaching authentication of user devices prior to the user devices being allowed to transmit/upload data to a content distribution system. Barron is specifically introduced for the teachings that criteria that may be utilized for determining eligibility may be based on the location of the device in order to provide local content from trusted providers. As such, the combined teachings of Mutual, Wong, and Barron reasonably disclose, teach, and suggest the claimed limitations.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations “request module”, “publishing module”, and “filtering module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “for requesting data”, “for transmitting”, and  “for detecting”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

[0055] – “modules here may be hardware elements and/or may include machine readable instructions...any function attributed to any module described herein may be performed wholly in part by one or more other modules"
“request module" – [0088-89], [0098-100]
"filtering module” – [0078-81], [0115]
"publishing module” – [0070-75], [0128]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mutual (WO 01/80039 A2) (as provided by the IDS submitted on 05 August 2019 – hereinafter Mutual), further in view of Wong et al. (US 2013/0145430 A1) (of record, hereinafter Wong), further in view of Barron (US 2014/0214823 A1) (of record, hereinafter Barron)

Regarding Claim 1, Mutual discloses a media server, [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system] comprising: 
one or more non-transitory computer-readable memory devices upon which at least one set of instructions are stored; [Fig. 2; pg. 7, ¶3-4: system memory 220 and/or storage device 240 and/or operating system 225 with modules 235]
one or more processors electronically coupled with the one or more computer-readable memory devices to implement the at least one set of instructions; [Fig. 2; pg. 7, ¶2-3: processor 210]
a request module electronically coupled with the one or more non-transitory computer-readable memory devices [Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] for requesting data associated with media content from one or more remote user devices electronically coupled with the media server; [Fig. 1; pg. 6, ¶2-3: computer systems 130 coupled to servers 110; pg. 9, ¶2: where users of upload content along with metadata to a server; pg. 10, ¶2: server may retrieve media from media management module for delivery to the viewer]
the server [Fig. 2; pg. 7, ¶2-4: modules 235 in system memory 220] identifying a user device that is eligible to transmit media content, whereby the identification of a user device that is eligible to transmit media content is made prior to a transmission of media content from the user device; and transmitting permission information to a user device identified as eligible to transmit media content; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 3, ¶6; pg. 24, ¶4 : permission module of server system transmits a permission signal to the remote computer to permit uploading of webcasting content]
wherein in response to the server receiving data associated with media content from the user device that has been authenticated, applying a second set of criteria to determine if data associated with the media content is eligible for publication; [pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions] and 
a publishing module for transmitting the data associated with media content received from the one or more remote electronic devices. [Figs. 1-2; pg. 6, ¶4: server 110 for on-line publishing of media by a member from a remote computing system; pg. 10, ¶2: system may handle requests for content and may deliver the media by download or by streaming; pg. 13, ¶1-2: system has a display module for listing available webcast content for selection and playback, wherein a user may browse a website for desired media; pg. 23, ¶3: system may disperse videos on a 1-to-1 access basis or forward to multiple servers; pg. 25, ¶2: wherein server makes video content available for selection and playback by other users of the system]
Mutual fails to explicitly disclose the requesting module applying criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on the criteria; generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to the user device identified as eligible to transmit media content based on the criteria of the user device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual).
Wong, in analogous art, teaches the requesting module applying criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on the criteria; [0023-24: servers may control and identify user devices that are eligible to participate in streaming, and/or assets that are eligible for streaming based on asset metadata] and 
the server generating a token consisting of any of a tag, an encrypted challenge key, an expiration date, and a basic set of metadata and transmitting the token to a user device identified as eligible to transmit media content based on the criteria of the user device. [0027-0031, 0037-38, 0040-46: streaming server may provide user devices with authorization tokens that are provided by the user devices to the servers when uploading content which are utilized to determine whether or not the upload is authorized/valid, where the tokens are associated with some expiration time at which point the token is no longer considered valid]
[Wong – ABST; 0003-4]
Mutual and Wong fail to explicitly disclose the requesting module applying a location criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on a location of the user device. (Emphasis on the particular elements of the limitations not explicitly disclosed by Mutual).
Barron, in analogous art, teaches the requesting module applying a location criteria for determining user devices eligible to receive requests for data; the server identifying a user device that is eligible to transmit media content based on a location of the user device. [ABST; 0013, 0028-29: system may allow users to post content related to a particular to a location, and where only users with devices within the specified geographic area are permitted to upload content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual and Wong with the teachings of Barron to specify determining eligibility of a user device based on the user device’s location in order to provide social content associated with a location from trusted (i.e., local) third-party providers. [Barron – 0002, 0013, 0017, 0029]

Regarding Claim 2, Mutual, Wong, and Barron disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Mutual and Wong disclose a filtering module that detects one or more criteria within metadata associated with media content from the user device. [Mutual – pg. 9, ¶4 – pg. 10, ¶1: server may verify a member’s account status before uploading content into the server; pg. 10, ¶2: server may verify a user has permission to view some requested material; pg. 11, ¶4: server module check’s member’s credentials; pg. 12, ¶4 – pg. 14, ¶1: server module verifies if some uploaded content falls within rules of the member’s current account and may subsequently pass the content to storage; pg. 23, ¶5: system may filter out any uploaded videos not meeting various conditions; Wong – 0023-24, 0028-31, 0042-43: servers may control uploading of content at an asset level and validates uploaded content according to asset tokens and asset metadata]


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutual, Wong, and Barron as applied to claim 1 above, and further in view of Reddy et al. (US 2012/0124613 A1) (of record, hereinafter Reddy).

Regarding Claim 3, Mutual, Wong, and Barron disclose all of the limitations of the Claim 1 which are analyzed as previously discussed with respect to that claim.
[0027-31, 0036-37, 0049-51. See also MPEP 2144.01]
	Mutual, Wong, and Barron fail to explicitly disclose wherein the token further comprises geo-coordinates.
	Reddy, in analogous art, teaches wherein the token further comprises geo-coordinates. [0019-20: content aggregator may be associated with entitlement server to provide authentication (such as the authentication servers of Mutual and Wong, above); 0041, 0046, 0049-52, 0057-58, 0074, 0079: authentication server may limit content access based on location, and wherein authentication tokens may be provided to user devices in an encrypted manner, where said token may include the geographic location of the device]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the server of Mutual, Wong, and Barron with the teachings of Reddy to specify including geo-coordinates in the token as it is understood in the art that content provider systems may authenticate/limit device connectivity based on the user device’s location. [Reddy – ABST; 0079] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421